*557OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on June 17, 1959 under the name of Charles Joseph Piluso.
On April 26, 1974 respondent was convicted, in the United States District Court for the Eastern District of Virginia, Alexandria Division, of violating sections 2, 371 and 1952 of title 18 of the United States Code. He was sentenced to a period of two years’ imprisonment on each of the three counts, said sentences to run concurrently. The respondent had conspired with another to travel from Virginia to New York to pay $175,000 in bribes to a bank official to obtain loans for various Virginia real estate construction projects.
Pursuant to subdivision 4 of section 90 of the Judiciary Law the respondent ceased to be an attorney and counselor at law in this State upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted and the respondent’s motion is denied. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.